Citation Nr: 0427951	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03 04-288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  He served in the Republic of Vietnam for 
1 year, 1 month, and 10 days.  He died in July 2001.  The 
appellant is his surviving spouse.  She appealed to the Board 
of Veterans' Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied her claim 
for service connection for the cause of his death.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The death certificate indicates the immediate cause of the 
veteran's death was an asystole.  The underlying cause was 
cardiac amyloidosis.  Primary pulmonary hypertension was also 
considered to be a significant condition.  The appellant and 
her representative argue that the veteran's amyloidosis was 
caused by his exposure to herbicide agents during his 
military service in the Republic of Vietnam.

The veteran first began experiencing symptoms of 
polyneuropathy in 1999.  In April 2001, he was diagnosed with 
amyloidosis.  A bone marrow biopsy confirmed a specific 
diagnosis of primary (AL) amyloidosis with a kappa light 
chain plasma cell dyscrasia.  (See Dr. Skinner's May 2001 
letter).  



In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2003).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.  Furthermore, the diseases listed under this 
section will be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 
§ 3.307(d) are also satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).

In this case, the veteran served in the Republic of Vietnam 
and, thus, is presumed to have been exposed to herbicide 
agents while there.  38 C.F.R. § 3.307(a)(6).  
But amyloidosis is not one of the presumptive diseases 
associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Documentation provided by the appellant refers to Update 
2000, published by the National Academy of Sciences (NAS), 
which found there was inadequate or insufficient information 
to determine whether an association exists between exposure 
to herbicides and AL amyloidosis.  (See also 68 Fed. Reg. 27, 
630, 27,640 (May 20, 2003)).  So although service connection 
cannot be presumed for this disease, direct service 
connection may still be established.  Cf. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994) ("Proof of direct service 
connection thus entails proof that exposure during service 
caused the malady that appears many years later.").  A 
medical opinion is first needed, though, to assist in making 
this determination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2003), are fully complied 
with and satisfied.

*This includes requesting the appellant to provide 
any relevant evidence in her possession 
pertaining to the claim at issue that is not 
currently on file.



2.  Have a qualified VA physician submit a report 
indicating whether it is at least as likely as 
not that the veteran's terminal amyloidosis was 
at least as likely as not related to his military 
service.  (Note:  The examiner must presume the 
veteran was exposed to herbicide agents during 
his military service).  

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand, his available SMRs, and any 
records VA obtains from the appellant, which are 
not currently on file.  The examiner must note in 
the report that he or she has reviewed the claims 
file.  

3.  If any development is incomplete, including if 
the report does not contain sufficient 
information to respond to the question posed, 
take corrective action before readjudication.  38 
C.F.R. §4.2 (2003); Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Then readjudicate the appellant's claim in light 
of any additional evidence obtained.  If it 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to her and her 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



